                              UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION


BROOKE STRICKLAND,                                    )
          Plaintiff,                                  )
                                                      )       JUDGMENT IN A CVIIL CASE
     v.                                               )       CASE NO. 5:19-CV-340-D
                                                      )
ANDREW SAUL, Commissioner of                          )
Social Security,                                      )
               Defendant.                             )

Decision by Court.

This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED AND DECREED that Defendant pay to Plaintiff $6,000.00 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice
Act, 28 U.S.C. § 2412. In addition, Plaintiff shall be compensated for the filing fee of $400.00 from
the Treasury Judgment Fund.


This Judgment Filed and Entered on October 8, 2020, and Copies to:
George C. Piemonte                    (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson                      (via CM/ECF Notice of Electronic Filing)
Gabriel R. Deadwlyer                  (via CM/ECF Notice of Electronic Filing)


DATE                                                  PETER A. MOORE, JR., CLERK
October 8, 2020
                                                      _____________________________
                                                      (By) Susan K. Edwards, Deputy Clerk




           Case 5:19-cv-00340-D Document 26 Filed 10/08/20 Page 1 of 1
